

115 SRES 173 ATS: Designating the week of May 15 through May 21, 2017, as “National Police Week”.
U.S. Senate
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 173IN THE SENATE OF THE UNITED STATESMay 18, 2017Mr. Grassley (for himself, Mrs. Feinstein, Mr. McConnell, Mr. Leahy, Mr. Wicker, Ms. Collins, Mr. Portman, Mr. Moran, Mr. Blunt, Mr. Johnson, Ms. Murkowski, Mr. Carper, Ms. Hassan, Mr. Cassidy, Mr. Hoeven, Mr. Cruz, Mr. Cornyn, Mr. Cochran, Mr. Blumenthal, Mr. Hatch, Ms. Heitkamp, Mr. Lankford, Mr. Rounds, Mr. Roberts, Mr. Strange, Mr. Donnelly, Mr. King, Mr. Franken, Mr. Tillis, Mr. Sullivan, Ms. Klobuchar, Mrs. Ernst, Mr. Nelson, Mr. Menendez, Mr. Peters, Mr. Coons, Mr. Brown, Mr. Kennedy, Ms. Cortez Masto, Mr. Burr, Mr. Wyden, Mr. Daines, Mr. Booker, Mrs. Capito, Mr. Young, Mrs. Gillibrand, Mr. Scott, Ms. Duckworth, Mr. Cotton, Mr. Rubio, Ms. Baldwin, Mr. Crapo, Mr. Casey, Mr. Toomey, Mrs. McCaskill, Mr. Enzi, Mr. Markey, Mrs. Murray, Mr. Heinrich, Mr. Corker, Mr. Isakson, Mr. Graham, Mr. Perdue, Mr. Durbin, Mr. Lee, Mr. Van Hollen, Mr. Risch, and Mr. Heller) submitted the following resolution; which was considered and agreed  toRESOLUTIONDesignating the week of May 15 through May 21, 2017, as National Police Week.
	
 Whereas, in 1962, John Fitzgerald Kennedy signed the Joint Resolution entitled Joint Resolution to authorize the President to proclaim May 15 of each year as Peace Officers Memorial Day and the calendar week of each year during which such May 15 occurs as Police Week (36 U.S.C. 136);
 Whereas the National Law Enforcement Officers Memorial, dedicated on October 15, 1991, is the national monument to honor law enforcement officers who have died in the line of duty;
 Whereas Federal, State, local, and tribal police officers, sheriffs, and other law enforcement officers across the United States serve with valor, dignity and integrity;
 Whereas law enforcement officers are charged with pursuing justice for all individuals and performing their duties with fidelity to the constitutional and civil rights of the individuals that the law enforcement officers serve;
 Whereas the resolve of law enforcement officers in the service of their communities is unyielding, despite inherent dangers in the performance of their duties;
 Whereas the vigilance, compassion, and decency of law enforcement officers are the best defense of society against individuals who seek to do harm;
 Whereas Peace Officers Memorial Day, 2017, honors the 143 law enforcement officers killed in the line of duty during 2016, including Amir Abdul-Khaliq, Lorne Bradley Aherns, Sean Lewis Allred, Manuel Alejandro Alvarez, Scott Alfred Ballantyne, Robert Aaron Barker, Gregory Eugene Barney, Douglas Scott Barney, II, Jose Daniel Barraza, Scott Leslie Bashioum, Stacey Allen Baumgartner, Brian Pecson Beliso, Anthony David Beminio, Kenneth Levella Bettis, Timothy James Brackeen, Allen David Brandt, James Irwin Brockmeyer, Cody James Brotherson, Shannon Matthew Brown, Patrick Thomas Carothers, Nathaniel Alan Carrigan, Jose Ismael Chavez, Aaron Jackson Christian, Thomas L. Clardy, Paul Allen Clark, Brandon Scott Collins, Jacai David Colson, Adam Scott Conrad, William Pressley Cooper, Clint E. Corvinus, Thomas Wayne Cottrell, Jr., Sean Eamonn Cullen, Patrick Bryan Dailey, Jonathan Matias DeGuzman, Chad Phillip Dermyer, Cody James Donahue, Endy Nddiobong Ekpanya, David Kyle Elahi, Eric Dale Ellsworth, Susan Louise Farrell, William George Fearon, Scot Fitzgerald, Leander Frank, De’Greaun Reshun Frazier, Anthony Joseph Freeman, Jason Gallero, Bradford Allen Garafola, Sr., Derek Mace Geer, Matthew Lane Gerald, David Van Glasser, Dan Thomas Glaze, Jr., David Gomez, Jason Michael Goodding, Ashley Marie Guindon, R. Jake Gutierrez, Adam John Hartwig, David Stefan Hofer, Jack Lanceson Hopkins, Natasha Maria Hunter, John Thomas Isenhour, Montrell Lyle Jackson, Allen Lee Jacobs, Myron Anthony Jarrett, Mari Ann Johnson, Sean Richard Johnson, Michael Jason Katherman, Ronald Eugene Kienzle, Carl Allen Koontz, John Robert Kotfila, Jr., Michael Leslie Krol, Brad D. Lancaster, Zachary Tyler Larnerd, Jude Williams Lewis, Mark Franklin Logsdon, Alfonso Lopez, Rod Barron Lucas, Kenneth Hubert Maltby, Benjamin Edward Marconi, Justin Scott Martin, Lisa Anne Mauldin, Henry Malcolm McAleenan, Jr., Calvin Marcus McCullers, Jr., J. Scott McGuire, Luis A. Melendez-Maldonado, Robert David Melton, David Francis Michel, Jr., Kevin Dwayne Miller, Shawn Glenn Miller, Derrick Morial Mingo, Kenneth Ray Moats, Jason David Moszer, Kristopher David Moules, Jeffrey Don Nichols, Eric James Oliver, David Ortiz, Steven C. Owen, Edwin R. Pabon-Robles, Joseph George Portaro, Timothy P. Pratt, Carlos Bernabe Puente-Morales, Jorge Ramos, Robert Eugene Ransom, Darrin Lee Reed, Waldemar Rivera-Santiago, Victor M. Rosado-Rosa, Collin James Rose, Jorge Sanchez, Justin Ryan Scherlen, Nikeelan D. Semmon, Daryl Wayne Smallwood, Nicholas Ryan Smarr, Jody Carl Smith, Michael Joseph Smith, Steven Michael Smith, Timothy Kevin Smith, Verdell Smith, Sr., Harvey Snook, III, Blake Curtis Snyder, Patrick Michael Sondron, Kenneth Joseph Starrs, Kenneth Melvin Steil, Paul R. Stuewer, Martin Tase Sturgill, II, Ronald Tarentino, Jr., James Lee Tartt, Nathan Daniel Taylor, Ryan Sean Thomas, Brent Alan Thompson, Paul J. Tuozzolo, Jose Gilbert Vega, Kenneth V. Velez, Michael Josua Ventura, Dennis Randall Wallace, Landon Eugene Weaver, Justin Scott White, Frankie Lamar Williams, Michael Scott Williams, Michael Arthur Winter, Kerry Joseph Winters, Sr., Patricio Enrique Zamarripa, Joseph Peter Zangaro, Marco Antonio Zarate, and Lesley Marie Zerebny; and
 Whereas, during the first 4 months of 2017, 42 law enforcement officers across the United States have made the ultimate sacrifice: Now, therefore, be it
	
 That the Senate— (1)designates the week of May 15 through May 21, 2017, as National Police Week;
 (2)expresses strong support for law enforcement officers across the United States for their efforts to build safer and more secure communities;
 (3)recognizes the need to ensure that law enforcement officers have the equipment, training, and resources necessary to protect their health and safety while the law enforcement officers are protecting the public;
 (4)recognizes the members of the law enforcement community for their selfless acts of bravery;
 (5)acknowledges that police officers and other law enforcement officers who have made the ultimate sacrifice should be remembered and honored;
 (6)expresses condolences to the loved ones of each law enforcement officer who has made the ultimate sacrifice in the line of duty; and
 (7)encourages the people of the United States to observe National Police Week with appropriate ceremonies and activities that promote awareness of the vital role of law enforcement officers in building safer and more secure communities across the United States.